Exhibit 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the "Agreement") is effective as of
July 20, 2011, by and between TK Star Design, Inc., a Nevada Corporation
("Assignor"), and Thomas P. Kinney (individually an “Assignee”).




RECITALS




A.

Whereas, pursuant to that certain Common Stock Purchase Agreement dated as of
July 20, 2011 (the “Agreement”), by and among Assignor and Thomas P. Kinney,
Assignor has agreed to assign and transfer to Assignee all of Assignor's right,
title and interest in and to all Assets as defined below related and incidental
to the  business of Assignor (the “Business”), as it was conducted on and prior
to the Closing of the transactions contemplated by the Agreement.




B.

Whereas, pursuant to the Agreement, the parties thereto have agreed to cause
Assignee to assume and to fully perform and satisfy and be liable for all of the
liabilities and obligations of Assignor as defined below (the "Assumed
Liabilities"), associated with the Business or Assets, and Assignees agreed to
accept Assets and assume said liabilities.




C.

Whereas, for the purpose of this Agreement, “Assets” shall mean all personal
property (both tangible and intangible), contracts, work-in-progress, accounts
receivables, equipment, fixtures, general Intangibles (such as telephone and fax
numbers, e-mail addresses and website URLs), Inventory, deposit accounts, cash,
all present and future contracts, all patents, franchise rights, trademarks,
service marks, trade names, inventions, processes, know-how, trade secrets,
copyrights, licenses and other rights related and incidental to the Business, as
conducted prior to the Closing of the transactions contemplated by the Share
Exchange Agreement.




D.

Whereas, for the purpose of this Agreement, “Assumed Liabilities” shall mean any
obligation of the Assignor under any contract or agreement, verbal or written,
accounts payable, unfinished work-in-progress, accrued payroll and related
taxes, and other current liabilities, checks issued in excess of deposits,
deferred revenue, taxes payable, deferred taxes, benefit obligations and any
portion of current liabilities, any debt obligations, capital lease or similar
obligations, security interest, encumbrances, levies, liens or charge of any
kind, whether voluntarily incurred or arising by operation of law or otherwise,
against any Asset, claims and causes of action, damages, demands, lost profits,
suits, actions, judgments, assessments, costs and expenses, of any nature
related and/or incidental to the Business.




AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




1.

Assignment. Assignor hereby grants, sells, assigns, transfers, conveys and
delivers to Assignee, their successors and assigns, all of Assignor's rights,
title and interest under, in and to the Assets and Business.




2.

Assumption of Assumed Liabilities. Assignee hereby expressly assumes and agrees
to pay, perform and/or discharge in accordance with their terms the Assumed
Liabilities.




3.

Further Assurances. Each of Assignor and Assignee agree to execute such other
documents and take such other actions as may be reasonably necessary or
desirable to confirm or effectuate the assumption contemplated hereby.





--------------------------------------------------------------------------------




4.

Binding Effect. This Agreement and the covenants and agreements herein contained
shall be binding upon and inure to the benefit of Assignee and its successors
and assigns and shall inure to the benefit of Assignor and its successors and
assigns.




5.

Modification. This Agreement may be modified or supplemented only by written
agreement of the parties hereto.







IN WHITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed effective as of the date first above written.







ASSIGNOR




TK Star Design, Inc.

A Nevada Corporation










/s/ Thomas P. Kinney

Dated: July 20, 2011

By:

Thomas P. Kinney

July 20, 2011

Its: President and Secretary







       ASSIGNEE




/s/ Thomas P. Kinney

Dated: July 20, 2011

Thomas P. Kinney















